Citation Nr: 0632822	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  99-22 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a back injury with degenerative 
changes, rated as 10 percent from May 15, 1998, and 20 
percent disabling from June 4, 2005.  

2.  Entitlement to an increased rating for the service-
connected left knee patellofemoral syndrome with degenerative 
changes, rated as compensable from May 15, 1998, and 10 
percent from August 21, 2004.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected narcolepsy.  

4.  Entitlement to an initial compensable rating for the 
service-connected scar and residuals of a laceration of the 
right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, 
which established service connection for both chronic back 
injury residuals and narcolepsy; assigned initial 10 percent 
evaluations for those disabilities; established service 
connection for both left knee patellofemoral syndrome and 
right (major) hand laceration scar residuals; assigned 
noncompensable evaluations for those disabilities; determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for chronic electrocution 
residuals and a chronic chest disorder to include pain; and 
denied those claims.  

The matter was transferred to the Indianapolis, Indiana, 
Regional Office (RO).  In October 2002, the RO adjudicated 
the veteran's claims of entitlement to service connection for 
both chronic electrocution residuals and a chronic chest 
disorder on the merits and denied the claims. 

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge, sitting at the RO.  A transcript of his 
testimony is associated with the claims file.  

The case was remanded by the Board to the RO for additional 
development of the record.  Before the case was returned to 
the Board for further appellate review, the RO issued a 
rating decision in September 2005, granted service connection 
for residuals of electrocution with recurring chest wall pain 
cited as perineural fibrosis or neuralgia.  As the grant of 
service connection represents a complete grant of benefits on 
appeal with regard to the issue of service connection for 
residuals of electrocution, that issue is resolved, and is no 
longer in appellate status or before the Board at this time.  

The September 2005 rating decision also increased the rating 
for the service-connected residuals of a back injury to 20 
percent, effective June 4, 2005.  Additionally, the RO 
increased the rating for the service-connected left knee 
patellofemoral syndrome to 10 percent, effective August 21, 
2004.  As these awards do not represent a complete grant of 
benefits, the issues remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Finally, the September 2005 rating decision granted service 
connection with an initial 30 percent rating effective from 
April 2002, for major depressive disorder and granted service 
connection with for carpal tunnel syndrome (CTS) of the right 
and left upper extremities, with initial 10 percent ratings 
assigned for each extremity, effective from December 10, 
2002.  To the Board's knowledge, the veteran has not 
disagreed with these determinations. 

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected residuals of a lumbar spine injury were manifested 
by lumbosacral strain with characteristic pain on motion and 
no more than slight limitation of motion of the lumbar spine; 
neither arthritis nor muscle spasm and/or unilateral loss of 
lateral spine motion was demonstrated.  

2.  Since September 23, 2002, incapacitating episodes of 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician have never been demonstrated.  

3.  Since September 26, 2003, the veteran's service-connected 
residuals of an injury to the lumbar spine has been 
productive of limited flexion of the lumbar spine to less 
than 85 degrees, but no less than 60 degrees, with additional 
pain on motion; localized tenderness in the lumbar area, and 
degenerative arthritis of the spine; objective neurological 
impairment has never been demonstrated and neither severe 
lumbosacral strain, scoliosis, reversed lordosis, nor 
abnormal kyphosis has been shown.

4.  Since service, the veteran's service-connected 
patellofemoral syndrome of the left knee has been productive 
of a disability picture that more nearly approximates a 
slight disability of the left knee with slight osteoarthritic 
changes, give way weakness, pain, grinding and crepitus; 
motion has never been limited to less than 0 to 125 degrees, 
and neither ankylosis, nor subluxation or instability have 
ever been demonstrated.  

5.  Since service, the medical evidence reveals that the 
veteran's service-connected narcolepsy caused the equivalent 
of at least 2 minor seizures within the past six months; the 
equivalent of 5-8 minor seizures weekly has never been 
demonstrated.  

6.  The veteran's service-connected laceration scar of the 
right hand is well-healed and not productive of functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a lumbar 
spine injury, prior to September 23, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (2002);  

2.  The criteria for the assignment of a 20 percent rating, 
but no higher, for the service-connected residuals of a 
lumbar spine injury, since September 23, 2003, but no 
earlier, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

3.  The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the service-connected 
patellofemoral syndrome of the left knee have been met since 
the effective date of service connection.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2006).

4.  The criteria for the assignment of an initial 20 percent 
rating, but no higher for the service-connected narcolepsy 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.121, 4.124a, Diagnostic 
Codes 8108, 8911 (2006).

5.  The criteria for the assignment of a compensable rating 
for the service-connected laceration scar of the right hand 
have not been met at any time during the appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (before and after August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done, because the current 
regulations were not in effect at the time of the initial 
rating action in October 1998.  However, as discussed below, 
the Board finds that the duty-to-assist notification provided 
to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters dated February 2001, April 2004, December 2004 and 
December 2005, the RO informed the veteran of its duty to 
assist him in substantiating his claims, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of detailed October 2002 and September 
2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore find that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the September 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for increase are being denied, no higher disability rating or 
earlier effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Increased Ratings

The veteran seeks higher ratings for the service-connected 
residuals of a back injury, patellofemoral syndrome of the 
left knee, narcolepsy, and residuals of a laceration of the 
right hand.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Low Back

The veteran's service-connected residuals of a back injury 
was assigned an initial 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (pre-2003) for lumbosacral 
strain, since May 15, 1998, the effective date of service 
connection.  The RO subsequently increased the rating to 20 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(post-2003), effective from June 4, 2005.  

The diagnostic criteria for the evaluation of spinal 
disabilities was modified in 2002 and again in 2003.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43).  The record reflects that 
the RO provided the veteran with notice of the revised 
regulations in the December 2002 SSOC, described above.  
Thus, the Board finds that we may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292 (2002) which evaluates 
limitation of motion of the lumbar spine.  Prior to the 
regulatory change, a 10 percent disability evaluation was 
warranted for slight limitation of motion, a 20 percent 
disability evaluation was assigned for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
Diagnostic Code 5292 allows for a schedular rating of no more 
than 40 percent, which is the maximum rating.

The medical evidence dated prior to the regulatory change 
does not demonstrate objective findings of muscle spasm on 
extreme forward bending and/or unilateral loss of lateral 
spine motion in standing position, or moderate limitation of 
motion.  Despite the veteran's consistent complaints of 
constant low back pain with occasional radiation to the left 
leg, which at times, became excruciating, VA examinations in 
July 1998 and April 2002 note only tenderness to palpation in 
the lumbar area.  

Specific findings by the VA examiner in July 1998 include 
negative straight leg raising, and equal reflexes.  
Examination of the spine revealed the head showed slight 
deviation to the left.  Tenderness to the left of the fifth 
lumbar vertebra was appreciated.  The musculature of the back 
was normal.  Forward bending was limited to 90 degrees; 
backward bending was to 40 degrees, side-to-side was to 40 
degrees and rotation was to 40 degrees.  The diagnosis was 
trauma to the low back.  Furthermore, VA x-rays of the lumbar 
spine in July 1998 were unremarkable.

Specific findings by the VA examiner in April 2002 included 
pinpoint tenderness in the L4-5 region in the midline.  
Forward flexion was to within 18 inches of the floor with his 
knees extended.  He had extension to approximately 30 
degrees.  Rotation to the right was 35 degrees and rotation 
to the left was 40 degrees.  Motor functioning was 5/5 in the 
bilateral iliopsoas, quadriceps, hamstrings, foot 
dorsiflexors, plantar flexors, and EHL.  He had negative 
straight leg raising which simply caused pain in the back.  
The assessment was low back pain.  The examiner noted that 
the veteran's complaints and history sounded similar to one 
of a diagnosis of sciatica; however, on examination, the 
doctor was unable to localize any nerve root deficiencies.  

Based on the medical findings as noted hereinabove, the 
veteran's service-connected low back pain does not warrant 
the assignment of a rating in excess of 10 percent under the 
regulations in effect prior to September 26, 2003.  Although 
the veteran reported excruciating pain, which occasionally 
radiation down the leg, objective evidence of nerve root 
impingement, degenerative changes, and/or muscle spasm were 
not found on either examination of 1998 or 2002.  

Finally, with regard to the criteria in effect prior to the 
2002/2003 regulatory changes, ratings in excess of 10 percent 
were assignable for residuals of a fractured vertebra, 
ankylosis of the lumbar spine, and intervertebral disc 
syndrome.  However, as none of these conditions were 
objectively demonstrated prior to the change in regulations, 
ratings in excess of 10 percent are not for application 
pursuant to these criteria.  

Finally, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case, prior to the amended 
regulations governing disabilities of the spine.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran's disability is largely manifested by painful 
motion and weakness.  Although the veteran has pain and 
additional fatigability on repetitive motion, the Board finds 
that a 10 percent disability rating prior to September 26, 
2003 considers the veteran's functional loss, pain, and 
weakness resulting from his lumbar spine injury.  Indeed, 
without consideration of these additional factors, the 
veteran would not meet the criteria for a 10 percent rating.

The Board also notes that under the previous Diagnostic Code 
5293, effective prior to September 23, 2002, postoperative, 
cured intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating, moderate with recurring attacks 
warrants a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Importantly, this 
criteria is not applicable prior to September 23, 2002 
because intervertebral disc syndrome is not shown prior to 
that date.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected residuals of a low back injury 
prior to regulatory changes in 2002/2003.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

Effective on September 23, 2002, the criteria pertaining to 
intervertebral disc syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended.  Under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

All other back disabilities, including lumbosacral strain 
(Diagnostic Code 5237) and/or degenerative arthritis of the 
spine (Diagnostic Code 5242) are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended.

As noted hereinbelow, the medical evidence of record dated 
from 2003 to the present demonstrates that the veteran's 
limitation of flexion of the lumbar spine has been shown to 
be between 60 degrees and 85 degrees, but no less than 60 
degrees.  

A private evaluation in April 2003 noted the veteran's 
complaints of back pain which radiated into both lower 
extremities.  On examination of the lumbar spine, there was 
tenderness on palpation in the lumbosacral region from L2 to 
S1 and into the sacroiliac joints, bilaterally.  When the 
right sacroiliac joint was palpated, the veteran indicated 
that this was the area that he experienced a "hollow" 
sensation in his back.  Taut multifidi fibers were palpated 
in the mid and lower lumbar spine.  Flexion was limited to 80 
degrees, due to pain.  Extension was limited to 20 degrees.  
Right and left lateral flexion was limited to 20 degrees, and 
right and left lateral rotation was limited to 25 degrees.  
Straight leg raising was positive on the right at 75 degrees 
for lower back pain.  According to the examiner, these, and 
other findings on examination were generally indicative of a 
mechanical lesion in the lower back and pelvis.  The examiner 
also indicated that there may have been mild nerve root 
tension, but that could not be conclusively determined on 
examination.  The examiner also noted that the veteran did 
not complain of any increased low back symptoms or additional 
discomfort while performing the lifting testing.  The 
examiner opined that the veteran definitely had a chronic 
pain problem with his lower back.  Testing seemed to indicate 
more of a mechanical lesion versus herniated disc or nerve 
root impingement.

At his personal hearing in May 2003, the veteran testified 
that he had constant chronic back pain, with occasional 
shooting pains down his legs.  He had trouble sitting and 
standing for significant periods of time.

At VA examination in August 2004, the examiner noted that the 
veteran had what felt like a small nodule of scar tissue 
where he said that he landed on his back on the right side, 
roughly at the L2-L3 level.  The nodule was non-tender to 
palpation.  He did have some pain to palpation at the SI 
joints.  There was no evidence of wasting or atrophy.  The 
impression was mechanical low back pain with possible 
neurological symptoms into his extremities.  X-rays of the 
lumbar spine revealed a normal lumbar spine.  No fracture, 
subluxation or significant degenerative changes were seen.  

At VA examination in June 2004, the veteran reported that he 
had incapacitating episodes of back pain for two days 
duration every weekend when he worked in his yard.  They 
responded to rest and anti-inflammatory medications.  The 
veteran continued to report near constant back pain, made 
worse with standing, sitting, lifting or twisting.  

At VA examination in June 2005, the veteran was able to 
forward flex to 65 degrees and extend to 10 degrees.  Lateral 
bending was 15 degrees on both sides.  Repetitive range of 
motion showed a slight loss of forward flexion of about an 
additional 10 degrees.  There was tenderness to palpation 
along the midline of the lower back.  There were no 
paraspinal muscle spasms noted.  Strength testing was near 
normal and sensory testing noted a decreased sensation in the 
right, basically in all distribution of his foot; however, 
the sensation was intact and the sensation was normal on the 
left side.  Reflexes were equal and reactive.  The examiner 
referred to radiographs from September 2004 which noted 
preservation of the disk heights with a loss of a normal 
lumbar lordosis.  There was no fracture, dislocation or 
subluxation.  The impression was low back pain with 
radiculopathy.  

At a neurological examination in June 2005, the examiner 
could not attribute the veteran's radiculopathy to his back 
injury without resorting to speculation.  EMG studies from 
July 2005 concluded no evidence of lumbar radiculopathy 
involving the left lower extremity.  

Thus, under the revised criteria, the veteran once again 
meets the criteria for a 10 percent rating for the service-
connected residuals of a lumbar spine injury.  However, the 
Board agrees that the veteran's currently exhibits additional 
pain on motion with fatigue and weakness, such that the 
criteria for the assignment of the next higher rating, of 20 
percent, may be assigned.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  This is supported by the fact that the more 
recent objective medical evidence notes degenerative changes 
in the lumbar spine, and motion of the lumbar spine further 
limited to 55 degrees when considering additional functional 
loss due to pain, as noted on the most recent VA examination.  
According to the rating schedule in effect since September 
26, 2003, a 20 percent rating may be assigned where 
limitation of flexion of the lumbar spine is limited to 
between 30 and 60 degrees.  

Thus, the RO assigned June 4, 2005 as the effective date of 
the increased rating to 20 percent.  This date coincides with 
the date on which the additional limited motion due to pain 
was objectively demonstrated on VA examination.  However, the 
Board finds that, given the veteran's consistent complaints 
of constant pain and difficulty with daily functioning, the 
Board finds that the 20 percent rating is assignable since 
the effective date of the amended regulations, September 26, 
2003.  In other words, in resolving all doubt in the 
veteran's favor, and in consideration of DeLuca, the Board 
finds that a 20 percent rating is assignable from September 
26, 2003.  

In this regard, a rating in excess of 20 percent is not for 
application at any time during the appeal period.  Although 
the veteran has reported frequent incapacitating episodes of 
back pain, the veteran has not been diagnosed with 
intervertebral disc syndrome, and the veteran's 
incapacitating episodes are not accompanied by a doctor's 
prescription for bed rest.  Thus, a rating in excess of 20 
percent is not assignable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).  

Likewise, as limitation of flexion has never been shown to be 
less than 55 degrees, even with consideration of additional 
functional loss due to pain, and ankylosis has never been 
demonstrated, a rating in excess of 20 percent is not 
assignable under the General Rating Formula.  

Thus, the Board concludes that the criteria are approximated 
for the assignment of a 20 percent rating, but no higher, for 
the service-connected residuals of a lumbar spine injury, 
from September 26, 2003; however, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent prior to September 26, 2003, and in excess of 
20 percent for the veteran's service-connected residuals of a 
lumbar spine injury at any time during the appeal period.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  

Left Knee

The veteran's service-connected left knee patellofemoral 
syndrome with degenerative changes is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257-5260.  A 
noncompensable rating was initially assigned, effective from 
May 15, 1998, and a 10 percent rating was assigned from 
August 21, 2004.  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
is warranted if the recurrent subluxation or lateral 
instability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).  Importantly, in rating knee disabilities, the 
VA must consider opinions of the General Counsel (VAOPGCPREC 
23-97 and 9-98), in which it was held that a claimant who has 
arthritis and subluxation/instability due to service-
connected knee disability(ies) may be rated separately based 
on limitation of motion and lateral instability and 
subluxation.  Thus, separate ratings under Diagnostic Codes 
5010, in conjunction with 5260 or 5261 as well as 5257 must 
be considered.  

Diagnostic Code 5010 is assigned for traumatic arthritis, and 
is to be rated based on limitation of motion of the affected 
part, as degenerative arthritis.  The criteria pertaining to 
degenerative arthritis under Diagnostic Code 5003 instruct to 
rate degenerative arthritis established by X-ray findings on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating is assigned 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  These ratings may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2006).

Diagnostic Code 5256 provides ratings in excess of 20 percent 
if ankylosis of the knee is demonstrated.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2006).

Here, the veteran's present claim for increase on appeal 
dates back to 1998.  During the time period between 1998 and 
2006 in statements and testimony, the veteran has repeatedly 
complained of increasing left knee pain, locking, crepitus, 
swelling and giving way.  

X-rays of the left knee from July 1998 revealed no acute 
fracture or dislocation identified.  At VA examination in 
July 1998, the veteran could motion his left knee from 0 
degrees to 140 degrees.  There was no swelling, ecchymosis or 
abnormal motion of the knee.  The left knee was stable.  The 
diagnosis was trauma to the left knee.  

VA examination in April 2002 revealed full range of motion of 
the knee from 0-130 degrees.  The knee was stable and there 
was no effusion.  The assessment was left knee pain.  

At his personal hearing in May 2003, the veteran testified 
that his knee gave out approximately every couple of months.  
The veteran also had occasional problems with locking of the 
knee and popping.  The veteran described his condition as 
discomfort from the knee joints rubbing together.  

At VA examination in August 2004, the veteran had 0 to 130 
degrees of motion of the left knee.  He did have patellar 
grind, with a positive patellar grind and a shrug test.  
Drawer tests were negative and he was stable to varus and 
valgus stress.  The impression was bilateral patellofemoral 
syndrome.  X-rays of the left knee revealed minimal narrowing 
of the medial femoral tibial compartment, suggestive of very 
early osteoarthritis.  

At VA examination in June 2005, the veteran reported pain 
under the left knee cap.  He reported his left knee caught 
when he went up and down stairs.  There was no swelling, and 
the veteran did not use a cane or crutches.  Examination of 
the knee revealed motion from 0 to 125 degrees.  Repetitive 
motion did not result in increased pain or loss of motion.  
The veteran had mild joint effusion.  The knee was tender to 
palpation along the medial joint line.  He had a positive 
shrug and grind test.  He had a negative Lachman and 
posterior drawer.  He was stable to varus and valgus stress.  
X-rays from September 2004 noted normal preservation of the 
cartilage of the tibiofemoral joint and of the patellofemoral 
joint.  The impression was probable left knee meniscus tear.  

Thus, in sum, the medical evidence in this case reveals that 
the veteran has had consistent left knee pain, grinding and 
crepitus since the effective date of service connection.  The 
veteran's complaints are supported by the objective findings.  
Although the veteran has never had a compensable degree of 
limitation of motion of the left knee, the Board acknowledges 
the veteran's complaints of pain which are supported by the 
objective findings of patellar grind, and osteoarthritis.  
Thus, the medical findings support the assignment of a 10 
percent rating for the service-connected left knee 
patellofemoral syndrome from the effective date of service 
connection.  In this regard, the Board notes that as neither 
ankylosis, subluxation nor instability has ever been 
demonstrated, a rating in excess of 10 percent is not for 
application under either Diagnostic Code 5256 or 5257.  
Furthermore, as extension of the left knee has never been 
limited, and flexion of the knee has never been limited to 60 
degrees, ratings in excess of 10 percent are not applicable 
under Diagnostic Codes 5260 or 5261.  

Thus, in sum, given the veteran's consistent complaints of 
pain, give-way weakness, grinding and crepitus, which is 
supported by the objective findings, including a diagnosis of 
osteoarthritic changes, a 10 percent rating is warranted for 
the service-connected left knee patellofemoral syndrome from 
the effective date of service connection; however, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected left knee 
patellofemoral syndrome at any time during the appeal period.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2006).  

Narcolepsy

The veteran's service-connected narcolepsy has, since the 
effective date of service connection, been rated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8108.  That code instructs to rate narcolepsy as for 
epilepsy, petit mal.  

Petit mal epilepsy, pursuant to Diagnostic Code 8911, is 
evaluated under the general rating formula for minor 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  See NOTE (1) 
and NOTE (2), 38 C.F.R. § 4.124a, Diagnostic Code 8911.  
The veteran's narcoleptic episodes are analogous to minor 
seizures, because his periods of falling asleep can be 
considered the equivalent of a brief interruption in 
consciousness.  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  However, the evidence does not show 
that the veteran has actual seizures.

The rating criteria for seizure disorders, including petit 
mal epilepsy, provide a 10 percent rating for a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent rating is warranted for 1 major seizure during the 
preceding 2 years or 2 minor seizures during the preceding 6 
months.  A 40 percent rating is assigned for 1 major seizure 
during the preceding 6 months or 2 major seizures within the 
last year, or 5 to 8 minor seizures weekly, during the 
preceding year.  A 60 percent rating is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year.  An 80 percent rating is assigned for 4 major 
seizures, or more than 10 minor seizures weekly, during the 
preceding year.  A 100 percent rating is warranted for 12 
major seizures during the preceding year.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2006).

VA examination in July 1998 notes an impression of excessive 
daytime sleepiness, multiple sleep latency test consistent 
with variant of narcolepsy.  

A private medical evaluation from April 2002 noted a history 
of narcolepsy which had been successfully controlled with 
dextroamphetamine since 1990.  

At the veteran's personal hearing in May 2003, the veteran 
testified that he took 15 milligrams of Dexedrine three to 
four times per day.  The veteran testified that he had to 
stop after driving short distances of about 15 to 20 minutes 
to get out of the car to be sure he did not fall asleep while 
driving.  The veteran testified that pretty much everything 
was affected because he could only make it 15 or 20 minutes 
before he would feel an episode coming on.  

At VA examination in January 2005, the examiner noted that 
the veteran's medication had been changed to Provigil, 200 
mg., twice per day.  He reportedly fell asleep three to four 
times throughout his school day which was interfering with 
his studies.  Generally, the veteran was able to complete his 
household tasks and activities of daily living once at home 
from school; however he still readily fell asleep 
occasionally two or three times per week.  He had sleep 
paralysis about once per month, lasting about 10 to 15 
minutes in the morning.  The impression was narcolepsy.  
Given the frequency of his sleep and his drowsiness during 
the day, the examiner opined that the veteran had a moderate 
to severe functional impairment from his narcolepsy and might 
be served from more aggressive treatment and more scheduled 
naps.  The examiner also opined that the veteran's narcolepsy 
caused the veteran's functional impairment in school and 
excessive somnolence.  

Based on the above medical record, the Board finds that the 
veteran's manifestations of narcolepsy more nearly 
approximate the criteria for a 20 percent rating, but no 
higher, during the entire appeal period.  Applying the 
veteran's narcoleptic episodes as described at the most 
recent VA examination, the veteran has, on average, two to 
three episodes per week where he falls asleep inadvertently, 
such as during class.  Analogizing the veteran's narcoleptic 
episodes to minor seizures, the veteran's narcoleptic 
activity more nearly approximates the criteria of at least 2 
minor seizure in the last 6 months.  This corresponds to a 20 
percent rating.  The veteran does not exhibit the equivalent 
of an average of 5-8 minor seizures (narcoleptic episodes) 
weekly; thus, a higher, 40 percent rating is not for 
application.  

Finally, although the frequency of the narcoleptic episodes 
is not clear prior to the most recent VA examination in 
January 2005, the Board finds that the veteran has 
consistently maintained that he has suffered from narcoleptic 
episodes since service, and the objective findings note that 
the veteran's medication has been increased over the years, 
and then changed, reflecting a continuous attempt to control 
the narcoleptic episodes.  Furthermore, although the veteran 
does not necessarily fall asleep while driving and performing 
other activities of daily living, he has to constantly stop 
what he is doing, if sedentary, to move about in order to 
stay awake.  Thus, the Board finds that the veteran's 
narcolepsy definitely impairs the veteran's ability to 
function normally.  Nevertheless, the medical evidence does 
not reflect that the veteran exhibits the equivalent of 5-8 
minor seizures per week.  Thus, an initial rating of 20 
percent, but no higher, for the service-connected narcolepsy 
is granted.  



Right Hand Laceration Scar

The veteran has complained of numbness and tingling in the 
right hand, which he attributed to the service-connected 
right hand laceration.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Indeed, a private medical evaluation from April 2003 notes 
the possibility of carpal tunnel syndrome (CTS), as the 
source of the veteran's pain and numbness in the hands.  
Private records from May 2003 note complaints of bilateral 
hand numbness.  Phalen's test was positive.  Nerve conduction 
studies confirmed a moderately severe compression neuropathy 
of the right and left median nerves.  

At VA examination in August 2004, the examiner noted that the 
veteran had a history of carpal tunnel with carpal tunnel 
release in June 2003.  The impression was significant 
neurological sequelae, which was likely secondary to the 
electrocution that occurred during service.  The veteran had 
well-healed scars.  

At a subsequent VA examination in June 2005, the examiner 
noted a diagnosis of CTS, and opined that it was as likely as 
not the result of the veteran's in-service electrocution.  
EMG studies from July 2005 confirmed a diagnosis of CTS.  

In light of these findings, service connection for CTS of the 
right and left upper extremities was granted.  

In this regard, the Board finds that there is no evidence of 
record which suggests that the veteran's complaints of 
numbness and tingling are related to the service-connected 
laceration scar, and not the CTS.  Likewise, there are no 
orthopedic symptoms attributable to the laceration.  Thus, a 
rating pursuant to scars is the most appropriate.  The Board 
notes that the schedule for rating scars has been amended 
during the pendency of this appeal.  

As noted above, where the rating criteria are amended during 
the course of the appeal, the Board considers both the former 
and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the September 2005 SSOC, 
described above.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596-49599 (2002).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if poorly 
nourished and subject to repeated ulceration or if they were 
tender and painful on objective demonstration.  Scars could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2002). 

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2006).

The amended regulations also provide for the assignment of a 
10 percent rating for a scar other than on the head, face, or 
neck, that is superficial and that does not cause limited 
motion and the area of the scar is 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).  Additionally compensable ratings are provided for 
scars other than the head, face, or neck, that are deep or 
that cause limited motion, if the area or areas exceeding 6 
square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).

VA examiner in April 2002 noted a 4.5 cm, slightly elevated, 
slightly erythematous scar (in an arc) on the right dorsal 
hand.  Examination of the right palm revealed a 1.0 mm white, 
flat scar in a line on the right palm, status post 
electrocution.  There was no tenderness of either scar to 
palpation, and there was no adherence to underlying tissue, 
no texture change, and no ulceration or breakdown of the 
skin.  The scar on the dorsal right hand was slightly 
elevated above the normal skin, approximately 3 mm.  With 
regard to both scars on the hand, there was no underlying 
tissue loss, no inflammation, edema or keloid formation.  
There was no disfigurement or limitation of function noted.  
The diagnosis was scars, status post electrocution without 
evidence of limitation of function or disfigurement.  

VA examiner in June 2005 noted a well-healed scar over the 
dorsal first web space.  He had intact sensation distally 
right about the scar itself.  The examiner noted an 
impression of healed hand laceration without residual 
problems.  

Thus, in sum, the medical evidence of record indicates that 
the right hand scar is not tender, painful, poorly nourished, 
subject to repeated ulceration or productive of functional 
impairment.  The scar does not cause limited motion of the 
hand and it does not cover an area of 144 square inches or 
greater.  While the veteran has been noted to have functional 
impairment of the right hand, this impairment, as noted 
hereinabove, has been linked to the veteran's service-
connected CTS.  There is no competent evidence of functional 
impairment attributable to the right hand scar.  As such, the 
currently assigned noncompensable rating for this disability 
is appropriate, under both the old, and revised criteria for 
rating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002) and Diagnostic Codes 7802, 7803, 7804, 7805 
(2006).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the service-connected 
right hand laceration scar.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

Prior to September 26, 2003, an increased rating in excess of 
10 percent for the service-connected residuals of a lumbar 
spine injury is denied.  

An increased rating to 20 percent, but no higher, is granted 
from September 26, 2003, for the service-connected residuals 
of a lumbar spine injury, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial rating of 10 percent, but no higher, is granted 
for the service-connected left knee patellofemoral syndrome, 
effective from May 15, 1998, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial rating of 20 percent, but no higher, is granted 
for the service-connected narcolepsy, effective from May 15, 
1998, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial compensable rating for the service-connected 
laceration scar of the right hand is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


